Citation Nr: 0421243	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 based on hypothetical entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  He died in January 1998.  The appellant is his 
surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Baltimore, Maryland, Regional 
Office (RO).  In February 1996, the RO denied the veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
veteran appealed that determination; however, he died prior 
to a decision by the Board.  The appellant expressed her 
desire to continue the veteran's claim, and subsequently 
perfected an appeal of a June 1998 decision by the RO denying 
entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151.  

A hearing was held on February 9, 1999, in Washington, DC, 
before the undersigned Member of the Board.  In May 1999, the 
Board remanded the case for additional development, to 
include consideration of a claim for DIC under the provisions 
of 38 U.S.C.A. § 1151.  In May 2000, the RO denied that 
claim.  

In April 2001, the Board noted that the appellant had 
submitted a notice of disagreement with that decision and 
remanded the case for further development.  The requested 
development was completed to the extent possible.  In June 
2001, the RO issued a decision confirming the previous denial 
of accrued and DIC benefits under 38 U.S.C.A. § 1151, denying 
service connection for the cause of death, and denying DIC 
under 38 U.S.C.A. § 1318.  The latter two issues were added 
to the appeal.  

The Board issued a decision in October 2001 which denied the 
issues on appeal except the issue pertaining to compensation 
under 38 U.S.C.A. § 1318 which could not be resolved at that 
time due to a temporary stay on processing appeals relating 
to such claims where the decision would require a 
hypothetical determination of eligibility.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Secretary of Veterans Affairs filed a motion to 
remand the case to the Board.  The Court granted that motion 
in an order issued in February 2003.  The Board subsequently 
remanded the case to the RO via the Appeals Management Center 
in July 2003 and again in April 2004.  The case has now been 
returned to the Board for further appellate review.

The Board finds that additional development is required with 
respect to the claim for benefits under 38 U.S.C.A. § 1318.  
Accordingly, that issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

3.  The veteran died on January [redacted], 1998, at the age of 74 
years, due to an acute myocardial infarction due to coronary 
artery disease.  Other significant conditions contributing to 
death were chronic obstructive pulmonary disease, 
hypertension, and diabetes mellitus.  

4.  Coronary artery disease, chronic obstructive pulmonary 
disease, hypertension, and diabetes mellitus were not present 
during service or manifested within one year after service.

5.  The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.

6.  The preponderance of the medical evidence shows that the 
proximate cause of the veteran's death was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of the death an event which was not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2003).

2.  The criteria for entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred as a 
result of hospitalization or medical or surgical treatment 
provided by the VA are not met.  38 U.S.C.A. § 1151 (West 
2002).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claims.  The Board concludes the 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs) 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
documents, such as letters dated in May 2001, July 2003, and 
April 2004, provided the appellant with a specific 
explanation of the type of evidence necessary to substantiate 
her claims, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2001 and July 2003 letters 
specifically advised the appellant of what the evidence must 
show to support her claim for DIC benefits based on service 
connection for the cause of death.  It was noted in the July 
2003 letter that the VA would request all records held by 
Federal agencies, and would make reasonable efforts to help 
her get private records or evidence.  It was noted that she 
would have to give enough information about the records so 
that the VA could request them.  It was further noted that it 
was her responsibility to make sure that the VA received all 
requested records that were not in possession of a Federal 
department or agency.  The April 2004 letter from the VA 
provided an explanation of the evidence needed to support a 
claim for benefits pursuant to 38 U.S.C.A. § 1151, and again 
explained the allocations of the burdens of obtaining 
evidence.  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to her claims.  She has 
specifically reported on several occasions that she has no 
further evidence to submit.  The Board also notes that the VA 
has supplied the appellant with the applicable regulations in 
the SOC and SSOCs, including the new VCAA implementing 
regulation.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  A VCAA letter discussing the 
claim for service connection for cause of death was provided 
in May 2001 before the June 2001 decision which denied that 
claim.  A VCAA notice was not provided to the appellant 
before the RO decisions regarding 38 U.S.C.A. § 1151 
benefits.  However, the original RO decision on that issue 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the appellant of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters in April 2004 and 
was given an ample opportunity to respond.  She has 
specifically responded that she has no additional evidence to 
submit.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
relevant evidence identified by the appellant was obtained 
and considered.  The claims file contains the veteran's 
service medical records.  The post-service treatment records 
have also been obtained.  Also of record are reports of 
investigations into the quality of care received by the 
veteran at VA medical facilities.  The appellant has had a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, yet another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the appellant 
are to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  

I.  Entitlement To Service Connection For The
 Cause Of The Veteran's Death.

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such a disability was either the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The veteran died on January 
[redacted], 1998, at the age of 74 years, due to an acute myocardial 
infarction due to coronary artery disease.  Other significant 
conditions listed on the death certificate as contributing to 
death were chronic obstructive pulmonary disease, 
hypertension, and diabetes mellitus.  

The Board notes that the veteran's service medical records do 
not contain any references to coronary artery disease, 
chronic obstructive pulmonary disease, hypertension, or 
diabetes mellitus.  The veteran was treated for pneumonia in 
November 1945, but a record dated in December 1945 shows that 
the veteran had no further signs or symptoms, was up and 
about, had regained his strength, and was fit for duty.  The 
report of a medical examination conducted in December 1945 
for the purpose of his separation from service shows that 
examination revealed that the veteran's respiratory system 
and cardiovascular system were normal.  A urinalysis was 
negative for sugar.  His blood pressure was 132/74.  He was 
found to be physically qualified for discharge.

There is also no evidence that any of the disorders listed on 
the death certificate was manifested within one year after 
separation from service.  The earliest post-service medical 
records are dated in 1976.  A record from the Greater 
Baltimore Medical Center dated in January 1977 shows that the 
veteran had been admitted in December 1976.  The diagnosis 
was granulomatous pulmonary disease.  None of the post-
service records contain any medical opinion that the 
disorders being treated were related to service.  The death 
certificate also contains no indication that the causes of 
death were related to service.  

In summary, the evidence shows that coronary artery disease, 
chronic obstructive pulmonary disease, hypertension, and 
diabetes mellitus were not present during service or 
manifested within one year after service.  Moreover, no 
medical evidence has been submitted that establishes a 
relationship between the disorders and service.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.


II.  Entitlement To Accrued Benefits Pursuant To 38 U.S.C.A. 
§ 1151
For Additional Disability Incurred In VA Medical Facilities.

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim (upon which the appellant's 
claim for accrued benefits is based) was prior to October 1, 
1997, the old pre-amendment version of § 1151 is applicable 
to this case rather than the amended version.  See Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In determining whether such 
additional disability resulted from VA medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the disability 
compensable in the absence of proof that it resulted from the 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c).  

The appellant testified in support of the claim for accrued 
benefits under 38 U.S.C.A. § 1151 during a hearing held in 
February 1999.  She described a number of incidents during VA 
hospitalizations  which she believed had resulted in 
additional disability or death.  Specifically, she described 
an injury to the veteran's ankle while he was in a motorized 
wheelchair, a fall while he was attempting to go to the 
bathroom after the VA refused to give him a commode by his 
bed which resulted in seizures and a stroke, bedsores due to 
an oxygen cord which was too short and did not allow the 
veteran to move freely, and a ruptured appendix due to 
failure by the VA to investigate complaints of abdominal 
pain.  In addition, the appellant has described circumstances 
such as failure to change a catheter bag, the prescription of 
medication to which the veteran was allergic, and the denial 
of medication that was needed by the veteran.  

In reviewing the medical evidence pertaining to the veteran's 
treatment through the VA, the Board notes that there is no 
favorable medical opinion regarding the issue on appeal.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be due to or aggravated by medical 
treatment provided by the VA.

The pertinent medical evidence includes the hospital records 
from the VA which show that the veteran had been diagnosed 
and treated for a multitude of diseases.  The Board notes, 
however, that there is no indication that these difficulties 
resulted from the treatment given by the VA.

Although the appellant has given her own opinion that the 
disabilities suffered by the veteran were related to VA 
medical treatment, the Court has held that lay persons, such 
as the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

All of the medical opinions which are of record are to the 
effect that the veteran did not sustain additional disability 
due to medical treatment by the VA.  A report dated in 
September 1997 from Alan Levit, M.D., of the Kernan Hospital, 
shows that he reviewed the medical records and personally 
examined the veteran at a VA medical center earlier that 
month.  He noted that the veteran had been an inpatient with 
the VA medical system since 1994.  He had a history of having 
a left upper lobectomy in 1976 for what was initially thought 
to be carcinoma of the lung with an eventual diagnosis of 
tuberculosis.  He had an extremely complicated postoperative 
course with multi-organ system failure and was eventually 
sent home with an open tracheostomy.  He had been on 
disability since that hospitalization.  He also had a history 
of COPD and arteriosclerotic heart disease with three 
myocardial infarctions.  The doctor noted that in August 
1997, while being trained for use of his new electric 
wheelchair, the veteran struck his left ankle.  The veteran's 
wife showed the doctor photos of the veteran's ankle which 
revealed an ecchymotic area below his lateral malleolus 
extending into his foot.  X-rays taken at the time showed no 
fracture.  Since that time, the veteran's ankle swelling and 
ecchymosis had slowly improved although he still complained 
of pain.  The doctor noted that the veteran and his wife both 
had multiple complaints in regard to the care he had received 
within the VA system.  The complaints included, but were not 
limited to, his need for a longer oxygen tube, his ability to 
watch television on a different schedule, and various nursing 
care issues.  

On physical examination, the veteran was in no acute 
distress, although he did need to rest for two minutes due to 
dyspnea during resistance exercises.  He had an open 
tracheostomy which did not restrict his vocalization.  
Palpation over the lateral malleolus was non-tender, although 
there was some mild tenderness in the soft tissue area.  When 
the examiner attempted to passively move the ankle or foot 
through the range of motion, the veteran complained of 
significant pain.  When the veteran was later distracted and 
the doctor did the same motion, it was relatively pain free.  
After reviewing the veteran's current medical status, the 
doctor made the following conclusion:

In summary, [the veteran] continues to 
require hospitalization in a long-term 
care due to his need for assistance and 
lack of capable caregiver support to 
return home.  Although it appears the 
[the veteran] could improve his 
functional status, unless he is motivated 
for this improvement, I would consider 
efforts of rehabilitation to be 
fruitless.  My review of the records show 
that his medical management in all levels 
of care within the VA system has been 
excellent.  

Similarly, a final report for the VA Office of the Medical 
Inspector (OMI) dated in June 1999 also weighs against the 
claim.  The OMI concluded that the VA healthcare system had 
provided satisfactory medical management and care to the 
veteran over the two decades of his acute and chronic 
illnesses, and the OMI could not substantiate the widow's 
allegations that the veteran was "abused, tortured, and 
murdered."  The report was based on a personal interview 
with the appellant, and onsite review of 13 volumes of 
medical records of care given to the veteran.  In the report, 
the appellant's allegations were noted, including that the 
veteran had been given a short cord for his oxygen, that his 
medication had been taken away, that a portable commode had 
been placed out of his reach, that a urologist had stuck 
needles into his testicles, that visitors were not allowed to 
talk to the veteran, that he had been tortured after she had 
complained about his care, that his medical records had been 
falsified regarding a mass or lump on the veteran's head, and 
that the volume on a mounted television set had been fixed to 
be loud, and the volume control on the remote control had 
been taped to prevent him from decreasing the volume.  The 
veteran's widow also showed photographs of her husband's foot 
and ankle showing that it had been extensively bruised.  She 
reported that this occurred after he ran into a wall while 
using a wheelchair which had been deliberately placed in high 
gear.  

The OMI report also contains a review and summary of the 
veteran's treatment records.  It was noted that when the 
veteran was first hospitalized by the VA in March 1977, he 
had already undergone resection of portions of both lungs, 
and had developed pneumonia and renal failure.  On admission, 
his diagnoses included anemia and chronic obstructive 
pulmonary disease.  He appeared chronically ill, and 
undernourished, and walked with help.  He weighed 64 pounds.  
The veteran was hospitalized in January 1978 for the purpose 
of surgery to close the tracheostomy opening, but he refused 
the procedure.  From 1978 to 1985, he was treated as an 
outpatient in the VA healthcare system and in the private 
sector as well.  He was hospitalized in May 1985 at a VA 
medical center for abdominal pain and vomiting.  He was 
subsequently hospitalized on many additional occasions.  He 
was again admitted to a VAMC in November 1994, and remained 
hospitalized until his death in January 1998.  

The OMI review of the medical records revealed that the 
veteran's multiple acute and chronic healthcare needs were 
evaluated expeditiously with the veteran's best interests in 
mind.  The report noted that a number of the allegations made 
by the veteran's spouse were non-specific and could not be 
addressed.  It was noted that a discharge summary for a 
hospitalization from September 1992 to February 1993 included 
a discussion of the veteran sustaining a fall, but there was 
no evidence to indicate that the fall resulted in a stroke as 
alleged by the spouse.  Regarding an allegation that the 
veteran had been given saline shots instead of painkillers, 
the report noted that no evidence of the use of placebos or 
saline injections was found.  Regarding the allegations of 
use of an excessively short oxygen cord, the report noted 
that medical records reflected that the veteran's spouse 
wanted him to be given tubing of sufficient length to reach 
the restroom, but the staff felt that a cord of that length 
would be detrimental to the veteran's safety and would place 
him at risk for tripping.  It was noted that a photograph 
showed that the veteran's tubing was of sufficient length to 
allow him to sit in a chair on the opposite side of his bed 
from the wall oxygen unit.  Regarding the spouse's 
allegations that the veteran's medications had been taken 
away, it was also noted that in 1997 a VA geriatric expert 
noted that the veteran was taking in excess of 25 medications 
when he was admitted to the VA facility, and that this placed 
the veteran at risk for drug interactions as well as mind 
altering effects.  As a result, the number of medications 
with which the veteran was treated was reduced to his 
benefit.  The report noted that there was no evidence that 
the veteran broke his foot and ankle.  X-rays taken the day 
after the incident involving a wheelchair revealed no 
fractures.  A follow up bone scan also revealed no 
abnormalities.  The OMI also found no evidence that the 
veteran was abused, tortured and murdered.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
suffer an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment.  Accordingly, the Board 
concludes that the criteria for entitlement to accrued 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability incurred in VA medical facilities are not met.

III.  Entitlement To DIC Pursuant To 38 U.S.C.A. § 1151 Based 
On A Claim That The Veteran's Death Resulted From Treatment 
At VA Medical Facilities.

Because the claim for DIC was filed subsequent to the 
veteran's death in January 1998, the version of § 1151 that 
is applicable to that claim is the amended version that is 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

The veteran died on January [redacted], 1998, at the age of 74 years, 
due to an acute myocardial information due to coronary artery 
disease.  Other significant conditions listed on the death 
certificate as contributing to death were chronic obstructive 
pulmonary disease, hypertension, and diabetes mellitus.  The 
foregoing medical opinions summarized above weigh against the 
claim both with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and whether 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.

In reviewing the medical evidence pertaining to the veteran's 
death, the Board notes that there is no medical opinion 
regarding the issue on appeal except the opinions which weigh 
against the claim.  Although the appellant has offered her 
own opinion that the veteran's death was due to negligence, 
lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was not carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of the death an event 
which was not reasonably foreseeable.  Accordingly, the Board 
concludes that the criteria for entitlement to DIC under 
38 U.S.C.A. § 1151 based on a claim that the veteran's death 
resulted from hospitalization, or medical or surgical 
treatment provided by the VA, are not met.




ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Accrued benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability incurred in VA medical facilities are 
denied.

3.  DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities is denied.


REMAND

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on entitlement of the veteran to a 
total disability rating for a continuous period of at least 
10 years prior to death.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The implementing regulation pertaining to claims for DIC 
under 38 U.S.C.A. § 1318 was revised during the course of 
this appeal.  The prior version of § 3.22 had stated that DIC 
benefits would be provided when a veteran "was in receipt of 
or for any reason . . . was not in receipt of but would have 
been entitled to receive compensation at the time of death."  
38 C.F.R. § 3.22(a)(2) (1999) (emphases added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions.  38 C.F.R. § 3.22.  The revised 
38 C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows:

"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case under these revised regulations.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO/AMC for the 
following development:

The RO/AMC should write to the appellant 
and provide her a copy of the pertinent 
regulation 38 C.F.R. § 3.22, and allow 
her and her representative an opportunity 
to present argument in support of the 
claim for benefits under 38 U.S.C.A. 
§ 1318.  Thereafter, the RO/AMC should 
readjudicate the appellant's claim under 
the revised version of 38 C.F.R. § 3.22.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



